Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s amended application 17/264,132 filed on 01/28/2021.
Claims 1 - 9 are currently pending for consideration

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification, Drawing, and Abstract are objected to because of the following informalities: Bad scan quality in Specification, Drawing, and Abstract failed to compliance with 37 CFR 1.52(a)(1)(iv) "written either by a typewriter or machine printer in permanent dark ink or its equivalent" requirement as MPEP 1410 “Content of Reissue Application”. Appropriate correction is required.

Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:  
Claim 1 recites “a new summary sentence set” (See Claim line 8 and 12), it is unclear if the second “a new summary sentence set” is the same or different as the previously cited in line  8 of claim 1. It appears to be an antecedent basis problem. 
.
Appropriate correction is required.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan et al. (US 10949452 B2, “Srinivasan”).

As to claim 1, Srinivasan discloses A summary sentence calculation apparatus, comprising: 
an input unit, including one or more processors, configured to input a set of sentences; and (Srinivasan: [col 6 ln 13-45] via a browser or application installed on the user device including one or more processors, any type of user interface may be used to input (i.e. input unit) such a snippet by typing or copying/pasting a snippet… refers to an author-entered items of text (e.g., a set of keywords or sentences) as an indicator of author’s intent).
a summary sentence calculating unit, including one or more processors, configured to calculate a summary sentence set from the set of sentences, (Srinivasan: [col 3 ln 60-67] a content generation engine (i.e. a summary sentence calculating unit) generates a summary content from a set of preexisting source content covering various aspects of the target information to diversify or expand coverage of topics covered in the content generation).
wherein the summary sentence calculating unit is configured to repetitively execute processing, until the processing ends, of selecting a predetermined sentence from the set of sentences,( Srinivasan: [col 13 ln 34-46, col 7 ln 20-24] the candidate sentence generation can iteratively repeat until all relevant information mapped to the selection graph is exhausted (i.e. processing end)… sequencing (i.e. selecting) candidate sentences into a final content by a content generation engine (i.e. a summary sentence calculating unit)… identifying the pre-existing source content from the corpus via graph-based sentence (i.e. set of sentence) compression to generate candidate sentence).
calculating, when the predetermined sentence is added to a new summary sentence set, an amount of increase of coverage by the summary sentence set after the addition relative to coverage by the summary sentence set prior to the addition, (Srinivasan: [col 1 ln 41-53, col 13 ln 49-56, col 10 ln 56-60] generating content using existing 
The examiner notes that the [0045] of the specification recites “an amount of increase of information (specifically, coverage) due to a newly-added sentence”. Srinivasan’s “increase information coverage” is an “amount of increase of coverage”. 
outputting the summary sentence set prior to the addition and ending the processing when the amount of increase is smaller than a first threshold, and (Srinivasan: [col 11 ln 66-67, col 12 ln 13-50, col 13 ln 49-56] output the sequenced set of candidate content to a user device… utilizing an integer linear program formulation facilitates coherence in the final content output with Algorithm: Content Generation to increase the coverage by adding candidate sentence… weighted reward <= threshold (i.e. a first threshold)… until the candidate selection processing end… collecting the weighted candidate sentences with including increased information coverage, reduced redundancy, and a coherent overall flow). 
adopting the summary sentence set after the addition as a new summary sentence set when the amount of increase is equal to or larger than the first threshold. (Srinivasan: [col 12 ln 3-50] enabling generation of the final content (i.e. summary sentence set) that reduces redundancy content, increases the overall coherence of the content, and increases the overall information coverage of the content… utilizing an integer linear program formulation facilitates coherence in the final content output with Algorithm: Content Generation to increase the 
As to claim 2, Srinivasan discloses The summary sentence calculation apparatus according to claim 1, wherein when coverage of the summary sentence set after the addition is larger than a second threshold, the summary sentence calculating unit is configured to output the summary sentence set after the addition and ends the processing. (Srinivasan: [col 10 ln 46-61] the information captured by each sentence compressed into a candidate sentence for subsequent sub-graph selection within the selection graph for the final summary content, the reward assignor update the rewards of the vertices in the selection graph is significant or exceeds a threshold (i.e. a second threshold)… ensuring the information coverage of the subsequently generated candidate sentences is still relevant to the input query… outputs a final content having compressed sentences along with a sequence to yield a cohesive content of a desired length and ends the content generating process).
As to claim 3, Srinivasan discloses The summary sentence calculation apparatus according to claim 1, wherein the predetermined sentence is a sentence that most increases the coverage of the summary sentence set after the addition relative to the coverage of the summary sentence set prior to the addition. 
Regarding claims 4-6 and 7-9, these claims recite the method/computer-readable medium performed by the apparatus of claims 1-3, respectively; therefore, the same rationale of rejection is applicable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ARIEL MERCADO/Primary Examiner, Art Unit 2176